NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1 and 2 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art do not disclose or suggest a method for manufacturing a cutting blade, the method comprising:
a mixing step of adding a liquid dispersion medium to a mixed powder containing a resin powder of a thermocompression-bondable resin, abrasive grains and fibrous fillers;
a compression step of cold pressing a mixture of the liquid dispersion medium and the mixed powder in a forming die to form an original plate of a blade main body; and
a sintering step of hot pressing and sintering the original plate,
wherein the manufactured cutting blade comprises:
a blade main body having a disc shape; and
a cutting edge formed on an outer peripheral edge portion of the blade main body,
wherein the blade main body comprises:
a resin phase formed of a thermocompression-bondable resin; and abrasive grains and fibrous fillers dispersed in the resin phase,
wherein, when the blade main body is divided into a plurality of regions at a mutually equal angle around a central axis of the blade main body, a content rate of the fibrous fillers measured in each region is from 90 to 110% with respect to an overall content rate of the fibrous fillers in the blade main body as a whole, wherein the fibrous fillers are not oriented in a certain direction and randomly oriented in a plane substantially perpendicular to the central axis of the blade main body, and
wherein a liquid having a kinematic viscosity of 2.3 mm2/s or less is used as the liquid dispersion medium.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PEGAH PARVINI/Primary Examiner, Art Unit 1731